Citation Nr: 1710623	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from January 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal was later transferred to the RO in Winston-Salem, North Carolina. 

In connection with his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in June 2012, he waived his right to an in-person hearing and requested a video-conference hearing.  A hearing was scheduled to take place in September 2014.  Appropriate notice of the hearing was sent to the Veteran's legal guardian (as he was found to be incompetent by the state of North Carolina prior to the hearing) as well as his representative in this case; however, the Veteran did not appear for the hearing or request to reschedule his hearing.  Thus, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2015). 

In January 2015, the Board sent the Veteran a letter in an attempt to clarify who he desired to have as his representative.  In this regard, he elected the Veterans of Foreign Wars of the United States (VFW) via a Form 21-22 in April 2009. However, in August 2014, the Veteran submitted an incomplete VA Form 21-22a listing an individual as his representative.  In the January 2015 letter, the Board informed the Veteran that if he did not respond within 30 days, it would be assumed he wanted to maintain representation by the VFW.  The Veteran did not respond to the letter. Accordingly, the Board has appropriately listed the representative as the VFW on the title page above. 

In a June 2015 decision, the Board denied a rating in excess of 70 percent for PTSD with depression, for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  The Board did grant a 100 percent rating for PTSD with depression for the period on and after July 7, 2010, and the RO implemented this decision in a June 2015 rating decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010.  In May 2016, the Court granted a Joint Motion for Partial Remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the portion of the June 2015 Board decision which denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010, and remanded that matter to the Board for development consistent with the terms of the JMPR.

Subsequent to the May 2016 JMPR, the Board remanded this matter in August 2016 for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2016 JMPR, the Board's August 2016 Remand directed the RO to obtain treatment records for the Veteran's PTSD: (1) generated during the Veteran's hospitalization and day-to-day treatment at the Lyon VAMC in New Jersey from February 19, 2009 to April 3, 2009; (2) generated at the DC Vet Center between April 2009 and July 2010; and (3) generated at the Richmond VAMC from October 2009 to February 2010. 

The requested treatment records from the Lyon VAMC and Richmond VAMC were obtained and associated with the claims file.  In addition, more recent VA treatment records from the Fayetteville VAMC and Wilmington VAMC were obtained and associated with the record.

The Veteran was sent a November 2016 letter requesting information regarding any additional VA or private PTSD treatment records.  A VA Form 21-4142, Authorization to Disclose Information and a VA Form 21-4142a, General Release for Medical Provider Information were enclosed.  The letter stated that the Board "is particularly interested in records of treatment received from the DC Vet Center between April 2009 and July 2010."  It did not specifically request authorization for the DC Vet Center records. 

The Veteran and his wife submitted a December 2016 statement dated approximately two weeks after the VA notice providing a new address.  The Veteran did not indicate the effective date of the change of address but may not have been forwarded or received the November VA notice.   The Veteran did not provide the requested authorization or submit any statement with respect to the Vet Center records.  

Vet Center records are considered Federal records in VA's constructive custody.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  VA has an obligation to obtain those records.  38 U.S.C.A. § 5103A (c) (2014); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

While Vet Center records are considered Federal records, proper authorization from the Veteran in the form of a VA Form 21-4142 or VA Form 21-4142a is required in order to obtain them.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j.  While the November 2016 VA letter requested that the Veteran provide authorization for additional treatment records and specifically listed the Vet Center treatment records, the Board finds that the letter did not adequately inform the Veteran of the need for his authorization in order to obtain such records.  Specifically, the Veteran was not clearly informed that he needed to sign a written consent for the Vet Center records to be released even though they are federal records.

In addition, it is unclear that the RO undertook additional steps to obtain authorization from the Veteran as outlined in M21-1, Part III, Subpart iii, Chapter 1, Section C.2.b.  

A remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  A CAVC or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As the DC Vet Center records between April 2009 and July 2010 are certainly relevant to the issue on appeal, as specifically referenced by the May 2016 JMPR, the Board finds that remand is necessary in order to ensure compliance with the requirements of M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j and Section C.2.b.  In doing so, the RO should ensure that notice letters sent to the Veteran clearly state that his authorization is necessary in order to obtain the Vet Center records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated or evaluated him since service for his psychiatric disabilities. 

Clearly state that the Veteran's authorization(s) is necessary in order to obtain treatment records from the DC Vet Center between April 2009 and July 2010.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA. 

All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be documented it the claims folder.  

Adhere to the provisions of M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j and Section C.2.b with respect to obtaining the DC Vet Center treatment records.

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




